The only provision of law which authorizes the making of an unknown owner a party to this suit is section 7 of the Chancery act, which, in my opinion, requires the affidavit of unknown owners therein mentioned as a condition upon which they may be brought in. If this is true, then they are not and cannot be parties until the affidavit is filed. If none is ever filed they never are parties. It would seem to follow from this reasoning, if it is sound, that they are not in the case until the affidavit is filed, which upon the record before us was after the period of limitation had run. It is my opinion that this view is sustained by Dime Savings and Trust Co. v. Knapp,313 Ill. 377, and Wenner v. Thornton, 98 id. 156. *Page 216